Title: From Benjamin Franklin to Richard Neave, 27 January 1767
From: Franklin, Benjamin
To: Neave, Richard


Sir
Cravenstreet, Jan. 27. 1767
At your Request I have perused the Letter to you from Messrs. Baynton, Wharton, and Morgan, relating to the Lands they have convey’d to you, together with the Copies of the Warrants and Surveys; and it is my Opinion they have represented Matters truly and fairly to you in every particular, and that the Lands are so situated as probably to be of a greatly increas’d Value in a very few Years. I am, Sir, Your most obedient Servant,
B Franklin
 Addressed: To / Mr Richard Neave / Mercht